Citation Nr: 1402857	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1999 to July 2005; however, only the period from June 24, 1999 to August 30, 2004 is considered honorable for VA purposes.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied the Veteran's claim for psychiatric disorder, to include depression and PTSD.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and in November 2009, the Veteran filed a form that was construed as a substantive appeal.

In January 2008, the Veteran appointed the Minnesota Department of Veterans Affairs as representative.  In November 2010, the Veteran appointed The American Legion as representative.  Subsequently, correspondence has been received from both Veterans Service Organizations on stationary that reports that the organizations represent each other.  In correspondence in November 2013, the Board requested clarification and explained that the Veteran may only authorize a single accredited organization or person to represent him.  The correspondence advised the Veteran that if no response was received within 30 days, the Board would proceed as if he represented himself.  No response has been received, and the Board will proceed as if the Veteran is not represented.  

In April 2011, the Veteran and his mother testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

In June 2011, the Board denied service connection for PTSD and for personality disorder, and remanded the issue of service connection for psychiatric disorder other than PTSD for further development.  The Board again remanded that issue in October 2012 and April 2013 for completion of the ordered development.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a July 2013 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  The weight of the competent, probative evidence indicates that the Veteran's acquired psychiatric disorder other than PTSD, diagnosed as major depressive disorder with anxious feature in 2011 was not caused or permanently aggravated beyond the normal progression of the disorder by any aspect of military service, to including combat duty in Iraq, prior to August 2004.  
 

CONCLUSION OF LAW

The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for an acquired psychiatric disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  Following the Board's June 2011 decision that modified the claim to include disorders other than PTSD, the AMC provided additional adequate notice in August 2011 followed by several readjudications in supplemental statements of the case, and subsequent opportunities to respond.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, Social Security Administration (SSA) records, and the reports of  VA examinations and opinions in December 2009, June 2010, July 2011, and September 2011.  The examinations were adequate because they were performed by qualified mental health examiners based on a detailed review of the records, consideration of the Veteran's reports, personal clinical interviews, psychological testing, and observations and opinions applicable to the relevant legal standards.  Also of record and considered in connection with this matter is the transcript of the April 2011 Board heating, along with various written documents provided by the Veteran, a fellow soldier, his mother, and his representative.    The Board also finds that no additional RO action to further develop the record in connection with this matter, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)(2013) requires that a Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked. Here, during the April 2011 hearing, the undersigned noted that basis of the prior determinations and the elements of the claim that were lacking, as well as sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As noted below, further development of the claim was sought via subsequent remands.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Hence, the hearing is legally sufficient.

Following the hearing, the Board remanded the claim on three occasions-in June 2011, October 2012, and April 2013-to provide the Veteran additional VA examinations and an opportunity to authorize the recovery of records of psychiatric care from two private clinics.  As discussed below, additional examinations were performed in July 2011 and September 2011, and the AMC provided the opportunity to authorize the recovery of additional evidence in letters in August 2011, November 2011, and April 2013.  The Veteran did not respond and records of care in a private program for sex offenders could not be recovered.  Under these circumstances, the Board finds that the RO/AMC has accomplished the requested development, to the extent possible, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this  matter.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


The Veteran served as a U.S. Army combat engineer including service in Iraq from February 2004 to February 2005.  Investigation by the Joint Services Record Research Center confirmed that the Veteran was assigned to a unit that operated in areas of hostile action.  The Veteran contended in several statements to adjudicators and clinicians and in testimony during the April 2011 Board hearing that he experienced combat action and witnessed enemy and civilian deaths.  He contends that his psychiatric disorder was caused by his combat experiences.  

Service personnel records show that the Veteran received an other than honorable discharge in July 2005 in lieu of a trial by court martial.  A July 2005 Army commander's bar order referred to the offense of indecent acts upon a female under the age of 16.  Post-service clinical records note that the victim was his younger sister. 

Service treatment records include the report of a March 1999 enlistment physical examination.  The Veteran denied any mental health symptoms and the examiner noted psychiatric findings as normal.  Personnel and service treatment records also reflect that the Veteran deployed to Iraq in support of Operation Iraqi Freedom from February 2004 to February 2005.  On his post-deployment health assessment questionnaire taken in February 2005, the Veteran noted that he did not see anyone wounded, killed, or dead during the deployment, did not ever feel that he was in great danger of being killed during the deployment, and negatively responded as to whether he was feeling any symptoms of depression or PTSD.  The Veteran reported that he engaged in direct combat where he discharged his weapon.  The Veteran's service treatment records are silent for any reports of psychiatric symptoms or treatment.

Records pertaining the award of Social Security Administration disability benefits effective in August 2007 reflect that SSA determined that the primary diagnosis was anxiety-related disorders.  The Veteran reported working multiple jobs for short periods of time between 2005 and 2007 and was incarcerated in November and December 2007 for a parole violation.  While incarcerated, he received some mental health care, though the records are only partially legible and very brief.  

Upon release, the Veteran received counseling from a private clinic. In January 2008, a psychiatric nurse noted the Veteran's reports of very limited sleep and nightmares and flashbacks of his combat experiences including killing women and children without emotion.  Although he acknowledged a conviction for the sexual assault of his sister, he reported that he had no recollection of the event.  He reported that he belonged in the Army and felt better fitted for that life and had a difficult time getting along with people outside military service.  The nurse diagnosed PTSD and a mood disorder caused by military stress and post-service relationship problems. 

In March 2008, the Veteran was examined for SSA by a private psychologist.  In this examination, the Veteran reported that he received an other than honorable discharge because of repeated conflicts with a military supervisor but also acknowledged the sexual assault with no memory of the event.  He reported childhood sexual abuse and that he was dismissed from a sex offender treatment program because the therapists believed he was not truthful about events.  The Veteran reported confusing nightmares and flashbacks of service in Iraq that were not necessarily combat-related.  Other symptoms included anxiety, inattention, poor concentration, insomnia, irritability, poor memory, and feelings of being misunderstood. He did maintain relationships with his mother, an uncle, and on-line friends.  The psychologist diagnosed "Anxiety disorder NOS versus PTSD, probably delayed onset, R/O depression NOS, Sexual Disorder NOS - provisional, R/O History of Sexual Abuse."  The psychologist noted that the Veteran could have personality contributions to his current situation though baseline data was not sufficiently formulated.

In December 2009, a VA staff psychologist examined the Veteran and prepared a very detailed 19 page report.  He noted the Veteran reports of significant behavioral problems from an early age, including setting fires on numerous occasions, heavy drinking, interactions with the police, and three suicide attempts while in middle school and high school.  The Veteran reported that the most devastating experience while in the military was when his wife left him and his grandmother died on the same day.  The Veteran reported that he was discharged from the military based on an argument with a noncommissioned officer.  

The psychologist found the Veteran's reporting of these experiences was not entirely consistent.  The Veteran reported ongoing hallucinations, night terrors, and other symptoms from being in combat.  However, many times throughout the interview, and when specifically questioned about the incidents, the Veteran denied experiencing any fear at all, or any sense of terror or hopelessness.  In fact, the Veteran reported that he enjoyed being in the military and being in combat, and that he did not experience any fear for himself.  The Veteran also recounted an incident where he witnessed children and a woman killed in a car, but he denied any fear or threats to himself or physical integrity.  The Veteran did not have any feelings of terror or distress about this, only feelings of regret and shame.  The Veteran also reported some hallucinations, but not in relation to any specific events in which he experienced intense fear, helplessness, or horror, or where he felt a threat to his physical integrity, or well-being.  The psychologist found that the Veteran's flashbacks appeared to be vague, rather than related to specific combat experiences.

The psychologist found that the Veteran's reported experiences and symptoms were often contradictory and that some of the symptoms were more congruent with a personality disorder with cluster B traits.  The Veteran appeared to have anxiety, and the Veteran had also been diagnosed with depression NOS.  However, the Veteran presently denied depression other than as a result of having to leave the military.  The psychologist noted that the private treatment notes appeared to have diagnosed the Veteran's PTSD based on the Veteran's own report that he had PTSD, and did not review specific symptoms, Criterion A events, or any other criteria for PTSD.  He also noted that the private treatment records contained no review of other anxiety and depression symptoms.

On mental status examination, the Veteran reported memory problems that were not particularly congruent with any amnesic disorders.  Thought processes appeared to the examiner to be generally logical and coherent.  There did not appear to be any delusions, paranoia, preoccupation, or auditory visual hallucinations, although the Veteran reported a history of significant auditory and visual hallucinations related to service in Iraq.  The Veteran denied depression but did report anxiety.  Affect was somewhat flat.  Insight and judgment appeared to be poor.  The Veteran reported difficulty sleeping, although he could not state why, other than a fear of going back to Iraq in his mind (although on several occasions, the Veteran also stated that he enjoyed the military and combat).  The psychologist found that throughout the Veteran's descriptions of his symptoms were somewhat exaggerated and expressed in extreme language.  The Veteran denied any specific obsessions or compulsive behaviors.

Regarding a diagnosis of PTSD, the psychologist found that the Veteran's credibility was of concern.  As noted in his claims file, the Veteran had reported difference experiences at different times.  The psychologist further found that the Veteran's out-of-body, dissociation, and hallucinatory experiences did not appear quite consistent with PTSD or with psychotic disorder.  The Veteran's personality test results were valid; however, they also indicated some likely exaggerated or over-reporting of symptoms.  

The psychologist diagnosed anxiety NOS (not otherwise specified) and personality disorder NOS with cluster B traits.  The psychologist noted that he had some concerns about the credibility of the Veteran's report due to his self-reported difficulties with memory.  The psychologist did not believe that the Veteran was intentionally inconsistent, but the inconsistencies and self-reported memory problems brought into question the credibility and accuracy of his self-report.  The Veteran did have a history of conduct disorder and problematic behaviors that existed prior to joining the military.  Thus, the psychologist found that the Veteran had a history of antisocial traits and suicide attempts prior to enlisting in the military, and the psychologist believed that the Veteran likely met the criteria for a personality disorder NOS with cluster B traits, and this preexisted his joining the military.  The psychologist found that the Veteran did not appear to meet the criteria for PTSD.  The Veteran also appeared to meet the criteria for personality disorder NOS, with cluster B traits and a likely history of conduct disorder.

The psychologist also found that the Veteran's current anxiety did not appear to be caused by being in the military although it may be that his current anxiety was exacerbated by his experiences being in the military in general.  It did appear to the psychologist that the Veteran experienced anxiety about being in combat even though he had no fear or being in combat and would prefer to be back in the military and in combat.  The Veteran did not engage in avoidance and felt comfort from playing war-related video games.

In a June 2010 addendum, the VA examiner additionally noted that the Veteran's present anxiety, interpersonal difficulties, vocational problems, and behavioral problems related to his personality disorder NOS that existed prior to military service.  The psychologist noted that the Veteran was highly anxious, had these pre-existing problems, and poor coping skills, and it was therefore likely that the Veteran's anxiety was exacerbated while serving in the military and being exposed to combat (although, the Veteran identified his greatest stressor in the military as the divorce and his grandmother's death).  He found that it was likely that the Veteran's anxiety was exasperated by his military experience and being in combat (as well as his anger about the divorce, not getting leave for his grandmother's death, and his sexual assault charges), however, because the Veteran's pre-existing problems were so significant, the psychologist found it impossible to determine how much of an additive effect his being in combat had on his already significant levels of anxiety, without resort to mere speculation.

In June 2011, the Board denied service connection for PTSD and personality disorder, but remanded matter currently on appeal regarding other diagnosed disorders.  Despite the length and detail of the report, the Board found that the psychologist did not clearly determine whether the Veteran had an anxiety disorder that was aggravated by combat service or was actually caused or aggravated by other non-military events. 

The Veteran started VA outpatient mental health care in December 2010 after losing access to health insurance.  Clinicians noted the private diagnosis of PTSD and depression.  In a brief initial clinical report, a VA staff psychologist diagnosed "anxiety NOS possible PTSD" associated with "no unusual stressors."  This diagnosis was carried forward for several months.
 
During this period of outpatient care, in April 2011, the Veteran and his mother provided testimony during the Board hearing.  The Veteran described traumatic experiences in combat that included causing or witnessing deaths.  The Veteran and his mother reported post-service symptoms of attacks involving staring and sweating, nightmares, flashbacks, and high anxiety.  The Veteran denied playing any war related video games.  The Veteran's mother denied observing any pre-service behavioral problems.  The Veteran also denied any pre-service anxiety or depression but acknowledged suicide attempts out of curiosity and boredom.  The representative contended that the December 2009 examination was inadequate because the examiner found no symptoms to satisfy one criterion for a diagnosis of PTSD but did not explain whether the other criteria were satisfied.  The Veteran submitted a statement from a fellow soldier who served with the Veteran in Iraq and later in Germany and reported that after some combat action, the Veteran became anxious and depressed with difficulty sleeping and eating. 

In July 2011, the Veteran's attending clinicians referred the Veteran for a comprehensive psychological examination to clarify the diagnosis.  A VA intern and doctoral level psychologist performed the examination that included several diagnostic tests and provided a detailed twelve page report.  The Veteran reported that he was receiving weekly counseling for sex offenders from a private clinic.  The psychologist noted a review of the December 2009 examination and noted that the Veteran displayed or reported the same symptoms of anxiety, nightmares, flashbacks, and memory loss including an inability to recollect events before and after service.  Specifically, he reported that the sexual assault of his sister occurred while he was in a dissociative state.  On the other hand, he reported precise memory of traumatic events in combat but no sense of fear or horror at the time and that these memories returned in nightmares and flashbacks.  He both reported and denied feelings of depression.  After considerable analysis, the examiners noted the following conclusions.  The Veteran presented a complex range of symptoms of PTSD, depression, psychosis, and cognitive complaints in the context of legal and service connected issues.  The examiners found the symptoms of psychosis to be fantastical and highly exaggerated yet concluded that there was some underlying psychosis and therefore, diagnosed depression with psychotic features.  The examiners found that the Veteran did not have a specific personality disorder but did have some features of a cluster A and B personality disorder.  The examiners noted that all the PTSD symptoms should be considered cautiously.  Sporadic memory loss was unrelated to any particular event and was rather likely to be an organic syndrome.  At the end of the report, the examiners diagnosed major depressive disorder with psychotic features, anxiety disorder (sub-threshold PTSD), and personality disorder - all associated with legal issues, financial stress/unemployment, and minimal social support. 

In September 2011, the Veteran underwent another psychiatric assessment by a different VA psychologist.  This examiner noted a review of the claims file and specifically the reports and diagnoses by the private clinicians and SSA examiner in 2008, and the VA psychologists in December 2009 and July 2011. The psychologist noted his own summary of the history and the same events and current symptoms as were previously reported by the Veteran.  The psychologist performed and reported the results of his own mental health examination and discussed the results of previous psychological testing.  This psychologist diagnosed mild to moderate major depressive disorder with anxious features and severe personality disorder with schizotypal and antisocial features.  The psychologist concluded that it was less likely than not that the depressive disorder was related to military service and that neither disorder was permanently aggravated by service.  

The psychologist explained his rationale as follows: 

The veteran has reported several and varied accounts of his military experiences to the point that the veracity of his self-report is highly suspect.  His personality disorder likely makes him highly suggestible and influenced by his perceptions of reality (note, there is good evidence that he has had cluster B personality traits since adolescence; cluster A traits are harder to pin down with time frames). Also his approach to the MMPI [psychological test] in 2009 and twice in 2011, indicate response sets that are very selective...His accounting of symptomatology, both in C&P exam and in his treatment notes, is HIGHLY unusual and does not follow any recognizable pattern of trauma-related disorders (e.g. he claims to have 18-hour flashback like experiences).  It is also notable that his dissociative-like episodes (including the time he abused his sister) are highly atypical.  These symptoms are most likely the expression of his severe personality disorder and mostly reflect his tendency to have impaired ability to accurately process his thoughts vis a vis reality.  There is no evidence that he was having greater or fewer psychological problems after his deployment, as he did NOT endorse any concerns on his post-deployment paper work.  If his military experience exacerbated his chronic personality problems, it would be highly unlikely to have any delay in the effect.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1153; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)



For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although examiners of the Veteran have observed certain psychotic features, the definition of psychoses for this purpose does not include any of the several diagnoses of the Veteran's mental health illness in the record.  See 38 C.F.R. § 3.384. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on assertions of continuity of symptomatology, alone (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the acquired psychiatric diagnoses of record are not recognized as chronic diseases.  

Diagnoses of acquired psychiatric disorders including PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Given the totality of the evidence, to particularly include the Veteran's statements of his experiences, the VA outpatient treatment records, and the various private, VA, and VA contract medical examination and opinions on the question of diagnosis and medical nexus, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

First, the Board finds that the Veteran is neither competent nor credible in reporting many events and his psychological reactions to these events.  The Board accepts his accounts of combat action because he described these events consistently and because they are consistent with the date, location, and duties of his unit during a period of hostilities in Iraq.  However, regarding his reported experiences prior to enlistment and his experiences and symptoms after returning from Iraq in February 2005, the Veteran was highly inconsistent.  The Board places great probative weight on the observations of the private, SSA, and VA examiners collectively who all found his statements to be inconsistent and as the most recent examiner explained, likely a product of a severe personality disorder. 

By contrast, the Board finds that there is no evidence to challenge the competence and credibility of the lay statements by the Veteran's mother or fellow soldier.  The mother stated that she was unaware of any pre-service symptoms which are consistent with the results of the enlistment physical examination.  Not only was a pre-existing disorder not noted at the time of entry, but all later reports of earlier symptoms were inconsistently provided by the Veteran and are not competent or credible.  The Board also finds no evidence to challenge the credibility fellow soldier's lay statement that he observed changes in the Veteran's behavior.  However, the soldier is not competent to determine the causes-even though the changes appeared to temporally follow combat service-as this requires medical training and experience.  

Regarding the various mental health diagnoses, the Board acknowledges the earliest diagnoses of PTSD by the private clinic nurse but finds that the greatest probative weight must be assigned to all other examiners who diagnosed various forms of depression and anxiety with certain psychotic features and several forms of personality disorder.  However, as the Board denied service connection for PTSD and for a personality disorder in June 2011, those matters are no longer before the Board.  Therefore, the dispositive issue is whether the Veteran's major depression with anxious features diagnosed by the VA psychologist in September 2011 was caused or permanently aggravated beyond the normal progression of the disorder by any aspect of service including the traumatic events described by the Veteran.  The sexual assault of the sister occurred on active duty but after the Veteran's reenlistment in August 2004 and during a period of service not creditable for VA benefits. 

The Board places greatest probative weight on the opinion provided by the psychologist in September 2011.  Although all the mental health examination reports warrant some probative weight and all are worthy of consideration, the psychologist in September 2011 had the opportunity to review all the previous lay statements and the results of several earlier examinations and treatment records over the longest period of medical observation.  Further, this psychologist provided the clearest opinion that addressed the requirements for service connection with an explanation that is consistent with the history and the earlier but less specific clinical assessments.  Notwithstanding the Veteran's combat service, the psychologist found that the Veteran's inconsistent reporting and unusual symptoms were a product of his severe personality disorder and were not caused by the combat events.  Although the psychologist in 2009 suggested that the Veteran's current anxiety was exacerbated by military experiences, he further noted that this conclusion was speculative.  

The psychologist in September  2011 found that the personality disorder was not permanently aggravated because the Veteran's personality traits became more severe after creditable service and after non-military events including the sexual assault, death of a family member, divorce due to spouse infidelity, and unemployment.  There is no contrary opinion of record regarding disorders other than PTSD, and the Board may not substitute its own psychiatric assessment in place of competent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for psychiatric disability other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


